DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/03/2021, and 06/25/2021 was filed on and after the filing date of the instant application on 03/03/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant’s amendment which was filed on 07/22/2021 has been entered.  Claims 1, 2-3, 8, 9-10, 15, and 16-17 have been emended.  No claims have been canceled.  No claims have been added.  Claims 1-21 are still pending in this application, with claims 1, 8, and 15 being independent.

Allowable Subject Matter
This communication is in response to amendment filed on 07/22/2021.
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-7 are dependent on claim 1.
Claims 9-14 are dependent on claim 8, and


Regarding claims 1, 8, and 15, the prior art of record either individually or in combination does not disclose or fairly suggest a method, a system, and a computer program product comprises a non-transitory computer readable medium with the claimed detailed limitations such as the use of “determining a first contact waiting for connection in a contact center system, and a second contact waiting for connection in the contact center system”, the use of “determining a first agent available for connection to the first contact or the second contact, and a second agent available for connection to the first contact or the second contact”, the use of “determining a first combination of pairings comprising a pairing of the first contact with the first agent and the second contact with the second agent, and a second combination of pairings comprising a pairing of the first contact with the second agent and the second contact with the first agent”, and the use of “selecting the first combination of pairings; and as a result of selecting the first combination of pairings, connecting the first contact with the first agent and the second contact with the second agent” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


KHAI N. NGUYEN
Primary Examiner
Art Unit 2652




/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                             
08/03/2021